Citation Nr: 1442983	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss and assigned a noncompensable rating.  At his request, the Veteran was scheduled for a Board videoconference hearing in June 2014.  On his behalf, in May 2014, his representative withdrew the hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may rendered in this case.  In a June 2014 Written Brief Presentation, the Veteran's representative refers to his October 2011 substantive appeal wherein the Veteran states that his hearing has "gotten so bad" that he has been issued hearing aids.  His hearing disability was last examined by VA in June 2011, more than three years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record relevant updated VA treatment records, including any audiological clinic records from the Tampa, Florida, VA Medical Center dated since September 2011.

2.  The RO should then arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss shown).  The examiner must explain the rationale for all opinions.

3.  After the development sought above is completed, the RO should review the record and readjudicate the claim for increase.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



